DETAILED ACTION
1.      Claims 1 – 4, 6 -19 of U.S. Application No. 16376533 filed on 04/05/2019 are presented for examination. Claim 5 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to the drawing objection: the drawings were objected to for not showing the junction support 236. The specifications were amended in 12/10/2020 to replace the support 236 to junction support 240. The junction support 240 is shown in at least fig. 1B, therefore the drawing objection withdrawn.
Response to the 102 rejections: claims 1 – 3, 6, 8, and 10-15 are rejected under 35 USC 102(a)(2) for being anticipated by Florian (US 9954513). Claims 4-5, 7, 9, 16-19 were objected to for depending on rejected base claim.
Claim 1 was amended in 02/17/2021 to include the limitations of claim 5 in claim 1, therefore, claim 1 is no longer anticipated by Florian.
Allowable Subject Matter
Claims 1 – 4, 6 -19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the limitations of claim 1, “…,an actuator (238) in electrostatic communication with the micromechanical resonator (210) and that: electrostatically interacts with the micromechanical resonator (210); and electrostatically excites the vibrational resonance frequency of the micromechanical resonator (210) such that the micromechanical resonator vibrates in the in-plane vibrational mode.” are neither anticipated nor obvious over the prior arts in record.

    PNG
    media_image1.png
    203
    426
    media_image1.png
    Greyscale

Claims 1 – 4, 6 -19 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED ELNAKIB/           Examiner, Art Unit 2832